
	

114 HRES 492 IH: Supporting the goals and ideals of October as “National Domestic Violence Awareness Month” and expressing the sense of the House of Representatives that Congress should continue to raise awareness of domestic violence and its devastating effects on individuals, families, and communities, and support programs designed to end domestic violence in the United States.
U.S. House of Representatives
2015-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 492
		IN THE HOUSE OF REPRESENTATIVES
		
			October 26, 2015
			Mr. Poe of Texas (for himself and Mr. Al Green of Texas) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Supporting the goals and ideals of October as National Domestic Violence Awareness Month and
			 expressing the sense of the House of Representatives that Congress should
			 continue to raise awareness of domestic violence and its devastating
			 effects on individuals, families, and communities, and support programs
			 designed to end domestic violence in the United States.
	
	
 Whereas the month of October is observed as National Domestic Violence Awareness Month across the Nation in order to increase all Americans’ awareness about the issue of intimate partner violence;
 Whereas domestic violence can affect all people; Whereas it is estimated that each year up to 12,000,000 people in the United States are victims of intimate partner violence, including physical violence, rape, and/or stalking by an intimate partner;
 Whereas females are disproportionately victims, as 1 in 4 women will experience intimate partner violence at some point in her life;
 Whereas on average, more than 3 women are murdered by their husbands or boyfriends in the United States every day;
 Whereas 1 in 10 women miss school or work due to intimate partner violence; Whereas women ages 16 to 24 experience the highest rates, per capita, of intimate partner violence;
 Whereas 25 percent of children are exposed to family violence in their lifetime; Whereas law enforcement, service providers, and volunteers assist victims of domestic violence throughout the country every day;
 Whereas a 2014 National Census Survey reported that 67,646 domestic violence victims were served by domestic violence shelters and programs around the Nation in a single day;
 Whereas an additional 10,871 people requested help that day, but due to lack of resources, they were unable to be served;
 Whereas domestic shelters and programs experience increased demands for service, yet 28 percent report cuts in government funding, 18 percent reported not enough staff, 18 percent reported cuts from private funding, and 14 percent reported reduced individual donations;
 Whereas the Family Violence Prevention and Services Act (FVPSA) and the Violence Against Woman Act (VAWA) have changed the way our society views and responds to domestic violence;
 Whereas programs such as FVPSA and VAWA have led to an increase in both women and men reporting domestic violence;
 Whereas there is a need to continue support for programs aimed at intervening and preventing domestic violence in the United States; and
 Whereas individuals and organizations that are dedicated to preventing and ending domestic violence should be recognized: Now, therefore, be it
	
 That the House of Representatives— (1)supports the goals and ideals of National Domestic Violence Awareness Month; and
 (2)expresses the sense of the House of Representatives that Congress should continue to raise awareness of domestic violence and its devastating effects on individuals, families, and communities, and support programs designed to end domestic violence in the United States.
			
